UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6265 Nuveen Pennsylvania Investment Quality Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Pennsylvania Investment Quality Municipal Fund (NQP) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 0.6% (0.4% of Total Investments) $ 1,000 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, No Opt. Call AA– $ 1,285,630 Procter & Gamble Paper Project, Series 2001, 5.375%, 3/01/31 (Alternative Minimum Tax) Education and Civic Organizations – 21.5% (14.4% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, College Revenue Refunding No Opt. Call Baa3 Bonds, Robert Morris College, Series 1998A, 6.000%, 5/01/28 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie 3/22 at 100.00 AA– Mellon University, Series 2012A, 5.000%, 3/01/24 Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Robert 2/16 at 100.00 Baa3 Morris University, Series 2006A, 4.750%, 2/15/26 Delaware County Authority, Pennsylvania, Revenue Bonds, Villanova University, Series 2006: 5.000%, 8/01/23 – AMBAC Insured 8/16 at 100.00 A+ 5.000%, 8/01/24 – AMBAC Insured 8/16 at 100.00 A+ Erie Higher Education Building Authority, Pennsylvania, College Revenue Bonds, Gannon University, Series 2007-GG3: 5.000%, 5/01/32 – RAAI Insured 5/17 at 100.00 N/R 5.000%, 5/01/35 – RAAI Insured 5/17 at 100.00 N/R Indiana County Industrial Development Authority, Pennsylvania, Revenue Bonds, Student Cooperative Association Inc./Indiana University of Pennsylvania – Student Union Project, Series 1999B: 0.000%, 11/01/15 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/16 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/17 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/18 – AMBAC Insured No Opt. Call N/R 0.000%, 11/01/19 – AMBAC Insured No Opt. Call N/R Lycoming County Authority, Pennsylvania, Revenue Bonds, Pennsylvania College of Technology, 5/22 at 100.00 A Series 2012, 5.000%, 5/01/32 Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/16 at 100.00 BBB+ University, Series 2006, 4.500%, 4/01/30 – RAAI Insured Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/20 at 100.00 BBB+ University, Series 2010, 5.625%, 4/01/40 New Wilmington, Pennsylvania, Revenue, Westminster College, Series 2007G, 5.125%, 5/01/33 – 5/17 at 100.00 N/R RAAI Insured Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of No Opt. Call AA Higher Education, Refunding Series 2012AN, 5.000%, 6/15/21 Pennsylvania Higher Educational Facilities Authority, General Revenue Bonds, State System of 6/18 at 100.00 AA Higher Education, Series 2008AH, 5.000%, 6/15/33 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, AICUP Financing 11/21 at 100.00 A– Program-Mount Aloysius College Project, Series 2011R-1, 5.000%, 11/01/35 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Allegheny College, Series 5/16 at 100.00 A– 2006, 4.750%, 5/01/31 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 11/17 at 100.00 A 2007A, 5.000%, 5/01/37 – NPFG Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Drexel University, Series 5/21 at 100.00 A 2011A, 5.250%, 5/01/41 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Temple University, First 4/16 at 100.00 Aa3 Series of 2006, 5.000%, 4/01/21 – NPFG Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson 3/20 at 100.00 A+ University, Series 2010, 5.000%, 3/01/40 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson 9/22 at 100.00 A+ University, Series 2012, 5.000%, 3/01/42 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of 7/15 at 100.00 AA+ Pennsylvania, Series 2005C, 5.000%, 7/15/38 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Sciences in Philadelphia, Series 2012: 4.000%, 11/01/39 11/22 at 100.00 A3 5.000%, 11/01/42 11/22 at 100.00 A3 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Ursinus College, Series 7/13 at 100.00 A– 2003, 5.375%, 1/01/20 – RAAI Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, York College Project, 11/15 at 100.00 A Series 2005EE1, 5.250%, 11/01/27 – SYNCORA GTY Insured Pennsylvania State University, General Revenue Bonds, Series 2005, 5.000%, 9/01/29 (UB) 9/15 at 100.00 Aa2 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter 8/20 at 100.00 BBB+ School Project, Series 2010, 6.000%, 8/01/35 State Public School Building Authority, Pennsylvania, College Revenue Bonds, Northampton 3/21 at 100.00 A1 County Area Community College, Series 2011, 5.500%, 3/01/31 Union County, Higher Education Facilities Financing Authority, Pennsylvania, Revenue Bonds, 4/13 at 100.00 Aa2 Bucknell University, Series 2002A, 5.250%, 4/01/18 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 11/20 at 100.00 A 2010, 5.000%, 11/01/40 Total Education and Civic Organizations Health Care – 25.3% (17.0% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, Ohio Valley General Hospital, Series 2005A: 5.000%, 4/01/25 4/15 at 100.00 Ba2 5.125%, 4/01/35 4/15 at 100.00 Ba2 Beaver County Hospital Authority, Pennsylvania, Revenue Bonds, Heritage Valley Health System, 5/21 at 100.00 AA– Inc., Series 2012, 5.000%, 5/15/26 Berks County Municipal Authority, Pennsylvania, Revenue Bonds, Reading Hospital and Medical 5/22 at 100.00 AA Center Project, Series 2012A, 5.000%, 11/01/44 Central Bradford Progress Authority, Pennsylvania, Revenue Bonds, Guthrie Health, Series 2011, 12/21 at 100.00 AA– 5.375%, 12/01/41 Centre County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Mount Nittany Medical 11/21 at 100.00 A– Center Project, Series 2011, 7.000%, 11/15/46 Chester County Health and Educational Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010A, 5.000%, 5/15/40 Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health 6/22 at 100.00 A System Project, Series 2012A, 5.000%, 6/01/42 Erie County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Saint Vincent Health 7/20 at 100.00 Ba2 Center Project, Series 2010A, 7.000%, 7/01/27 Erie County Hospital Authority, Pennsylvania, Revenue Bonds, Hamot Health Foundation, Series 11/17 at 100.00 Aa3 2007, 5.000%, 11/01/37 – CIFG Insured Franklin County Industrial Development Authority, Pennsylvania, Revenue Bonds, Chambersburg 7/20 at 100.00 A+ Hospital Project, Series 2010, 5.375%, 7/01/42 Lancaster County Hospital Authority, Pennsylvania, Health System Revenue Bonds, Lancaster 1/22 at 100.00 AA– General Hospital Project, Tender Option Bond 4234, 13.829%, 1/01/36 (IF) Lancaster County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, The Lancaster 3/17 at 100.00 AA– General Hospital Project, Series 2007A, 5.000%, 3/15/26 Lebanon County Health Facilities Authority, Pennsylvania, Revenue Bonds, Good Samaritan Hospital Project, Series 2002: 5.800%, 11/15/22 4/13 at 100.00 B+ 5.900%, 11/15/28 4/13 at 100.00 B+ Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley 7/18 at 100.00 AA– Health Network, Series 2008A, 5.000%, 7/01/33 – AGM Insured Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Lehigh Valley No Opt. Call A+ Health Network, Series 2012B, 4.000%, 7/01/43 Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, 11/17 at 100.00 AA– Series 2007, 5.000%, 11/01/30 – AGC Insured Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, The Good Shepherd Group, No Opt. Call A Series 2012, 4.000%, 11/01/32 Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health System Project, Series 2009: 5.500%, 7/01/28 7/19 at 100.00 A– 5.750%, 7/01/39 7/19 at 100.00 A– Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, Series 2012A: 4.000%, 1/01/25 1/22 at 100.00 A 5.000%, 1/01/41 1/22 at 100.00 A Monroe County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Pocono Medical Center, 1/17 at 100.00 A Series 2007, 5.125%, 1/01/37 Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue Bonds, 6/22 at 100.00 A Abington Memorial Hospital Obligated Group, Series 2012A, 5.000%, 6/01/31 Montgomery County Industrial Development Authority, Pennsylvania, FHA Insured Mortgage Revenue 8/20 at 100.00 AA Bonds, New Regional Medical Center Project, Series 2010, 5.375%, 8/01/38 Northampton County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, Saint 8/18 at 100.00 A3 Lukes Hospital Project, Series 2008A, 5.500%, 8/15/35 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert 10/19 at 100.00 BBB+ Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of 8/22 at 100.00 AA– Pennsylvania Health System, Series 2012A, 5.000%, 8/15/42 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital No Opt. Call AA Revenue Bonds, Children’s Hospital of Philadelphia, Tender Option Bond Trust 3975, 13.819%, 7/01/19 (IF) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 7/22 at 100.00 BBB– Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 South Fork Municipal Authority, Pennsylvania, Hospital Revenue Bonds, Conemaugh Valley 7/20 at 100.00 BBB+ Memorial Hospital,, 5.500%, 7/01/29 Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005: 5.000%, 12/01/27 – RAAI Insured 12/15 at 100.00 BBB– 5.000%, 12/01/29 – RAAI Insured 12/15 at 100.00 BBB– Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community Hospital Project, Refunding and Improvement Series 2011: 6.875%, 8/01/31 8/21 at 100.00 BBB+ 7.000%, 8/01/41 8/21 at 100.00 BBB+ West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy 1/21 at 100.00 BBB+ Spirit Hospital of the Sisters of Christian Charity Project, Series 2011, 6.500%, 1/01/36 West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy 1/22 at 100.00 BBB+ Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.625%, 1/01/32 Total Health Care Housing/Multifamily – 4.3% (2.9% of Total Investments) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University 7/20 at 100.00 BBB– Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Foundation for Student Housing at Indiana University, Project Series 2012A: 5.000%, 7/01/27 7/22 at 100.00 BBB+ 5.000%, 7/01/32 7/22 at 100.00 BBB+ Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Shippensburg University No Opt. Call BBB– Student Services, Inc. Student Housing Project at Shippensburg University of Pennsylvania, Series 2012, 5.000%, 10/01/44 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University 7/17 at 100.00 BBB+ Foundation Inc., Series 2007A, 5.000%, 7/01/39 – SYNCORA GTY Insured Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Slippery Rock University 7/15 at 100.00 BBB+ Foundation Inc., Student Housing Project, Series 2005A, 5.000%, 7/01/37 – SYNCORA GTY Insured Philadelphia Authority for Industrial Development, Pennsylvania, Multifamily Housing Revenue 5/15 at 102.00 Baa3 Bonds, PresbyHomes Germantown-Morrisville Project, Series 2005A, 5.625%, 7/01/35 Total Housing/Multifamily Housing/Single Family – 9.1% (6.1% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 1995A, 10/15 at 100.00 AA+ 4.900%, 10/01/37 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-93A, 4/15 at 100.00 AA+ 4.950%, 10/01/26 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96B, No Opt. Call AA+ 3.950%, 4/01/16 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-97A, 10/16 at 100.00 AA+ 4.600%, 10/01/27 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2007-98A, 10/16 at 100.00 AA+ 4.850%, 10/01/31 (Alternative Minimum Tax) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2011-112, 10/20 at 100.00 AA+ 5.000%, 10/01/25 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2012-114: 3.300%, 10/01/32 No Opt. Call AA+ 3.650%, 10/01/37 No Opt. Call AA+ 3.700%, 10/01/42 No Opt. Call AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option Bonds 4/21 at 100.00 AA+ Trust 3950, 12.652%, 4/01/27 (IF) Pittsburgh Urban Redevelopment Authority, Pennsylvania, Mortgage Revenue Bonds, Series 2001B, 4/13 at 100.00 Aa1 5.450%, 10/01/32 (Alternative Minimum Tax) Total Housing/Single Family Industrials – 1.5% (1.0% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding Bonds, Amtrak Project, Series 2012A: 5.000%, 11/01/23 (Alternative Minimum Tax) 11/22 at 100.00 A1 5.000%, 11/01/41 (Alternative Minimum Tax) 11/22 at 100.00 A1 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, No Opt Call BBB Waste Management Inc., Project, Series 2009, 1.750%, 12/01/33 (Mandatory put 12/01/15) Total Industrials Long-Term Care – 4.0% (2.7% of Total Investments) Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 BBB+ Ministries Project, Series 2009, 6.375%, 1/01/39 Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social 1/17 at 100.00 BBB+ Ministries, Series 2007, 5.000%, 1/01/36 Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Presbyterian Homes Inc., 4/13 at 100.00 BBB+ Series 2003A, 5.000%, 12/01/26 – RAAI Insured Delaware County Authority, Revenue Bonds, Elwyn, Inc. Project, Series 2010, 5.000%, 6/01/21 6/17 at 100.00 BBB Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic Homes Project, Series 2006: 5.000%, 11/01/26 11/16 at 100.00 A 5.000%, 11/01/36 11/16 at 100.00 A Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Saint Anne’s 4/22 at 100.00 BB+ Retirement Community, Inc. , Series 2012, 5.000%, 4/01/33 Montgomery Count Industrial Development Authority, Pennsylvania, Revenue Refunding Bonds, ACTS 5/22 at 100.00 A– Retirement-Life Communities, Inc. , Series 2012, 5.000%, 11/15/26 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia 4/13 at 100.50 Baa1 Corporation for the Aging Project, Series 2001B, 5.250%, 7/01/26 – AMBAC Insured Total Long-Term Care Materials – 1.2% (0.8% of Total Investments) Bradford County Industrial Development Authority, Pennsylvania, Solid Waste Disposal Revenue 12/15 at 100.00 BBB Bonds, International Paper Company, Series 2005B, 5.200%, 12/01/19 (Alternative Minimum Tax) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, 5/13 at 100.00 N/R National Gypsum Company, Series 1997B, 6.125%, 11/01/27 (Alternative Minimum Tax) Total Materials Tax Obligation/General – 34.8% (23.5% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2011C-65, 5.375%, 5/01/31 5/21 at 100.00 A+ Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 8/19 at 100.00 Aa2 2009, 5.000%, 8/01/29 Centre County, Pennsylvania, General Obligation Bonds, Series 2012B: 4.000%, 7/01/24 7/20 at 100.00 AA 4.000%, 7/01/25 7/20 at 100.00 AA 4.000%, 7/01/26 7/20 at 100.00 AA Delaware Valley Regional Finance Authority, Pennsylvania, Local Government Revenue Bonds, No Opt. Call A+ Series 2002, 5.750%, 7/01/17 (UB) Erie City School District, Erie County, Pennsylvania, General Obligation Bonds, Series 2000, No Opt. Call N/R 0.000%, 9/01/30 – AMBAC Insured Gateway School District, Allegheny County, Pennsylvania, General Obligation Bonds, Refunding 10/22 at 100.00 Aa3 Series 2012, 4.000%, 10/15/32 Hampton Township School District, Allegheny County, Pennsylvania, General Obligation Bonds, No Opt. Call AA– Refunding Series 2011A, 4.000%, 11/15/18 Luzerne County, Pennsylvania, General Obligation Bonds, Series 2003C, 5.250%, 12/15/16 – No Opt. Call N/R FGIC Insured Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 Aa3 Philadelphia, Series 2006B, 5.000%, 6/01/33 – AGM Insured (UB) Pennsylvania State, General Obligation Bonds, Series 2007, Residuals 1986, 13.035%, No Opt. Call AA+ 3/01/15 (IF) Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2007A, 5.000%, No Opt. Call AA 6/01/34 – FGIC Insured Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011, 6.500%, 8/01/41 8/20 at 100.00 A2 Pine-Richland School District, Pennsylvania, General Obligation Bonds, School Improvement 7/15 at 100.00 AA– Series 2005, 5.000%, 7/15/35 – AGM Insured Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Refunding No Opt. Call AA– Bonds, Series 2002A, 5.500%, 9/01/15 – AGM Insured Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B: 5.000%, 9/01/25 9/22 at 100.00 A1 5.000%, 9/01/26 9/22 at 100.00 A1 Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, 2/18 at 100.00 Aa2 Series 2012, 3.000%, 2/15/34 Radnor Township, Pennsylvania, General Obligation Bonds, Series 2012, 4.000%, 11/01/37 11/22 at 100.00 Aa1 Schuylkill Valley School District, Berks County, Pennsylvania, General Obligation Bonds, 4/16 at 100.00 Aa3 Series 2006A, 5.000%, 4/01/22 – FGIC Insured Scranton, Pennsylvania, General Obligation Bonds, Series 2012A, 8.500%, 9/01/22 No Opt. Call N/R Scranton, Pennsylvania, General Obligation Bonds, Series 2012C, 7.250%, 9/01/22 No Opt. Call N/R State Public School Building Authority, Pennsylvania, School Revenue Bonds, Philadelphia No Opt. Call AA– School District Project, Series 2003, 5.500%, 6/01/28 – AGM Insured (UB) (4) Total Tax Obligation/General Tax Obligation/Limited – 8.4% (5.6% of Total Investments) Allentown Neighborhood Improvement Zone Development Authority, Pennsylvania, Tax Revenue 5/22 at 100.00 Baa2 Bonds, Series 2012A, 5.000%, 5/01/35 Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Series 2013B, No Opt. Call AA– 4.000%, 6/01/15 Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.250%, 1/01/36 1/22 at 100.00 A 5.125%, 1/01/42 1/22 at 100.00 A Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue No Opt. Call Aaa Bonds, Series 2012A, 5.000%, 7/01/16 Pennsylvania Turnpike Commission, Oil Franchise Tax Revenue Bonds, Senior Lien Series 2003A, 12/18 at 100.00 AA 5.000%, 12/01/32 – NPFG Insured Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2003B, 5.250%, 11/13 at 100.00 AA– 11/15/17 – AGM Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call BBB+ 0.000%, 7/01/32 – FGIC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.500%, 8/01/44 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.500%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/21 at 100.00 A+ 2011A-1, 5.000%, 8/01/43 Total Tax Obligation/Limited Transportation – 12.4% (8.3% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A– 5.000%, 1/01/40 Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port District Project, Series 2012: 5.000%, 1/01/24 No Opt. Call BBB– 5.000%, 1/01/25 No Opt. Call BBB– Lehigh-Northampton Airport Authority, Pennsylvania, Airport Revenue Bonds, Lehigh Valley 4/13 at 100.00 Baa2 Airport System, Series 2000A, 6.000%, 5/15/30 – NPFG Insured (Alternative Minimum Tax) Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue 12/19 at 100.00 AA Bonds, Series 2010A, 5.000%, 12/01/38 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue 12/21 at 100.00 AA Bonds, Series 2012A, 5.000%, 12/01/31 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special 12/21 at 100.00 AA Revenue, Series 2011B, 5.000%, 12/01/41 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A: 5.000%, 12/01/22 – AMBAC Insured 6/16 at 100.00 Aa3 5.000%, 12/01/24 – AMBAC Insured 6/16 at 100.00 Aa3 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 12/19 at 100.00 A– 2010B-1, 5.000%, 12/01/37 Philadelphia Airport System, Pennsylvania, Revenue Bonds, Series 2005A, 4.750%, 6/15/35 – NPFG 6/15 at 100.00 A+ Insured (Alternative Minimum Tax) Scranton Parking Authority, Pennsylvania, Guaranteed Parking Revenue Bonds, Series 2004, 9/13 at 100.00 BBB 5.000%, 9/15/33 – FGIC Insured Total Transportation U.S. Guaranteed – 9.8% (6.6% of Total Investments) (5) Delaware County Regional Water Quality Control Authority, Pennsylvania, Sewerage Revenue 5/14 at 100.00 N/R (5) Bonds, Series 2004, 5.250%, 5/01/20 (Pre-refunded 5/01/14) – NPFG Insured Delaware River Joint Toll Bridge Commission, New Jersey and Pennsylvania, Revenue Bonds, 7/13 at 100.00 A2 (5) Series 2003, 5.250%, 7/01/17 (Pre-refunded 7/01/13) Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 9/14 at 100.00 A1 (5) 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured Lehigh County General Purpose Authority, Pennsylvania, Hospital Revenue Bonds, St. Luke’s 8/13 at 100.00 AA+ (5) Hospital of Bethlehem, Series 2003, 5.375%, 8/15/33 (Pre-refunded 8/15/13) Lehigh County General Purpose Authority, Pennsylvania, Revenue Bonds, Good Shepherd Group, 11/14 at 100.00 A (5) Series 2004A, 5.500%, 11/01/24 (Pre-refunded 11/01/14) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Ursinus College, Series 7/13 at 100.00 N/R (5) 2003, 5.375%, 1/01/20 (Pre-refunded 7/01/13) – RAAI Insured Pennsylvania, General Obligation Bonds, First Series 2006, 5.000%, 10/01/18 10/16 at 100.00 AA+ (5) (Pre-refunded 10/01/16) Pennsylvania, General Obligation Bonds, Second Series 2005, 5.000%, 1/01/18 1/16 at 100.00 AA+ (5) (Pre-refunded 1/01/16) Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Franklin Towne Charter High School, Series 2006A: 5.250%, 1/01/27 (Pre-refunded 1/01/17) 1/17 at 100.00 Baa1 (5) 5.375%, 1/01/32 (Pre-refunded 1/01/17) 1/17 at 100.00 Baa1 (5) Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Twelfth Series 1990B, 7.000%, 5/15/20 - No Opt. Call N/R (5) NPFG Insured (ETM) St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 11/14 at 100.00 A+ (5) Series 2004B, 5.375%, 11/15/34 (Pre-refunded 11/15/14) State Public School Building Authority, Pennsylvania, School Revenue Bonds, Conneaut School 11/13 at 100.00 A (5) District, Series 2003, 5.250%, 11/01/21 (Pre-refunded 11/01/13) – FGIC Insured Trinity Area School District, Washington County, Pennsylvania, General Obligation Bonds, 11/13 at 100.00 A+ (5) Series 2003, 5.250%, 11/01/20 (Pre-refunded 11/01/13) – FGIC Insured Warrington Township Municipal Authority, Bucks County, Pennsylvania, Water and Sewer Revenue 11/15 at 100.00 N/R (5) Bonds, Series 1991, 7.100%, 12/01/21 (Pre-refunded 11/15/15) – FGIC Insured West View Borough Municipal Authority, Allegheny County, Pennsylvania, Special Obligation No Opt. Call Aaa Bonds, Series 1985A, 9.500%, 11/15/14 (ETM) Total U.S. Guaranteed Utilities – 6.4% (4.3% of Total Investments) Allegheny County Industrial Development Authority, Pennsylvania, Pollution Control Revenue No Opt. Call A3 Refunding Bonds, Duquesne Light Company, Series 1999A, 4.350%, 12/01/13 – AMBAC Insured Beaver County Industrial Development Authority, Pennsylvania, Pollution Control Revenue No Opt. Call BBB– Refunding Bonds, FirstEnergy Nuclear Generation Project, Series 2008A, 2.700%, 4/01/35 (Mandatory put 4/02/18) Lehigh County Industrial Development Authority, Pennsylvania, Pollution Control Revenue Bonds, 2/15 at 100.00 A– Pennsylvania Power and Light Company, Series 2005, 4.750%, 2/15/27 – FGIC Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Fifth Series 2004A-1, 9/14 at 100.00 AA– 5.000%, 9/01/26 – AGM Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, General Ordinance, Seventeenth Series 7/13 at 100.00 AA– 2003, 5.375%, 7/01/19 – AGM Insured Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Seventh Series, 2007, 5.000%, 10/01/37 – 10/17 at 100.00 BBB+ AMBAC Insured Total Utilities Water and Sewer – 7.0% (4.7% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 12/15 at 100.00 A1 5.000%, 12/01/21 – NPFG Insured Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue 11/14 at 100.00 AA– Bonds, Series 2004, 5.000%, 11/15/20 – AGM Insured Harrisburg Authority, Dauphin County, Pennsylvania, Water Revenue Refunding Bonds, Series 7/14 at 100.00 AA– 2004, 5.000%, 7/15/22 – AGM Insured Luzerne County Industrial Development Authority, Pennsylvania, Water Facility Revenue 12/19 at 100.00 A Refunding Bonds, Pennsylvania-American Water Company, Series 2009, 5.500%, 12/01/39 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue Bonds, 1/20 at 100.00 BBB+ Philadelphia Biosolids Facility Project, Series 2009, 6.250%, 1/01/32 Pennsylvania Economic Development Financing Authority, Water Facilities Revenue Bonds, Aqua 10/19 at 100.00 AA– Pennsylvania, Inc. Project, Series 2009A, 5.000%, 10/01/39 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 AA– 7/01/23 – AGM Insured Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/21 at 100.00 A1 Total Water and Sewer $ 351,718 Total Long-Term Investments (cost $350,716,257) – 146.3% Short-Term Investments – 2.5% (1.7% of Total Investments) Tax Obligation/Limited – 2.5% (1.7% of Total Investments) $ 6,635 Erie County Convention Center Authority, Pennsylvania, Hotel Revenue Bonds, Variable Rate Demand No Opt. Call A-1 Obligations, Tender Option Bond Trust 4140Z, 0.110%, 1/15/36 – NPFG Insured (6) Total Short-Term Investments (cost $6,635,000) Total Investments (cost $357,351,257) – 148.8% Floating Rate Obligations – (9.9)% Variable Rate Demand Preferred Shares, at Liquidation Value – (43.0)% (7) Other Assets Less Liabilities – 4.1% Net Assets Applicable to Common Shares – 100% $ 261,593,756 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period:: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
